Case 3:18-cv-11026-MAS-DEA Document 209 Filed 03/13/20 Page 1 of 2 PageID: 3341




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


  AMGEN INC.,                                                Civil Action No. 1$-i 1026 (MAS)(DEA)
                                                             (consolidated)
                          Plaintiff,
               v.
                                                             (filed Electronically)
  SANDOZ INC., et a!.,

                          Defendants.


                    SECOND AMENDED PRETRIAL SCHEDULING ORDER

         THIS MATTER having been opened to the Court by the parties seeking entry of an

  Order amending the Amended Pretrial Scheduling Order (ECF No. 77); all parties having

  received notice and an opportunity to be heard; the Court having considered the relevant facts,

  case status, and the authorities and argument submitted by counsel; and good cause appearing

  therefore,

          IT IS on this                 day of’2020,

          ORDERED THAT the Amended Pretrial Scheduling Order (ECF No. 77) be and hereby

  is amended as follows:



                                                                         I’S
                                                              ompromise

      party, if relying upon advice      february 21, 2020   february 21, 2020        February 21, 2020
    counsel as part of a patent
         claim or defense for any
          to produce discovery
         thereto for which the
             ient and work product
        :ion have been waived and
    serve a nrivi1ee 1o (L. Pat. R.
Case 3:18-cv-11026-MAS-DEA Document 209 Filed 03/13/20 Page 2 of 2 PageID: 3342


  3.8)

  Exchange of Privilege Logs          February 14, 2020   February 14, 2020        March 6, 2020

  Deadline to Seek Leave to Amend       March 1, 2020       March 1, 2020          April 1, 2020
  Pleadings or Join Parties

  Close of Fact Discovery               April 1, 2020       April 24, 2020         May 29, 2020

  Opening Expert Reports                May 15, 2020        June 12, 2020          July 28, 2020

   ebuttal Expert Reports               June 30, 2020        July 28, 2020     September 11, 2020

   eply Expert Reports                  July 31, 2020      August, 28, 2020     October 12, 2020

  Close of Expert Discovery            October 16, 2020 November’2020 December 18, 2020

   )ispositive Motions   (md.         November 13, 2020 Decombcr 1 l020 January 15, 2021
   )aubert and MIL)                                     ,i6JW9fl- t,
                                                                  1a’
   esponses to Dispositive Motions December 1 1, 2020       January 8, 2021    February 12, 2021
  (md. Daubert and MIL)

  eplies for Dispositive Motions       January 4, 2021       Feb. 5, 2021          March 5, 2021
  (md. Daubert and MIL)

  Submission of the parties’ Joint    To Be Set By Court To Be Set by Court        March 19, 2021
  ‘retrial Order

   ‘retrial Conference                To Be Set By Court To Be Set by Court        At the Court’s
                                                                                    convenience
                                                           MA)”
   rial                               March 2021, at the MarIh 2021, at the April              2021
                                      Court’s convenience Court’s convenience

  Expiration of Hatch-Waxman                              September 21, 2021
  Stay




          c24.J                 7%o           /C
          S&                                                                   U


                                                                                          / 2i’C
                                                                 So Orziored this _f6               day




                                                   2
